       Case 2:18-cv-03623-GEKP Document 2136 Filed 06/08/20 Page 1 of 1




                      IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF PENNSYLVANIA

METRO CONTAINER GROUP,
             Plaintiff                                    CIVIL ACTION

              v.

AC&T CO., INC., et al.,                                   No. 18-3623
                   Defendants

                                          ORDER

       AND NOW, this     ~ day of June, 2020, upon consideration of Defendant D&B
Express, Inc.'s Motion for Reconsideration (Doc. No. 2052), the Response in Opposition (Doc. No.

2062), and the Reply in Support (Doc. No. 2068), it is ORDERED that the Motion (Doc. No. 2052)

is GRANTED, for the reasons set forth in the accompanying Memorandum, as follows:

       1.     The Court's partial denial ofD&B Express' Motion to Dismiss in its March 27, 2020

Memorandum (Doc. No. 2043) and accompanying Order (Doc. No. 2046) is VACATED;

       2.     D&B Express' Motion to Dismiss (Doc. No. 1403) is GRANTED;

       3.     The remaining Counts II and III in the Amended Complaint (Doc. No. 664) against

D&B Express are DISMISSED WITH PREJUDICE; and

      4.      The claims against D&B Express in the Second Amended Complaint (Doc. No.

2067) are STRICKEN.




                                                  UNITED STATES DISTRICT JUDGE
